UNITED ST`ATES OF AMERICA

DOMINGO VILLAFANE MARTINEZ, IH (07)

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISI()N

§
§
§ CAsE No. 31 1 s-CR-oozss_s
§
§

ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
UNITED STATES MAGISTRATE JUI)GE CONCERNING PLE_A OF GUILTY

After reviewing ail relevant matters of record, including the Notice Regarding Entry of a Plea of Guilty, the Consent

of the defendant, and the Report and Recommendation Concerning Plea of Guilty of the United States l\/lagistrate Judge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 636(b)(l), the
undersigned District Judge is of the opinion that the Repoit and Recommendation of the Magistrate Judge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Court. Accordingiy, the Couit accepts the plea of guilty, and
DOMINGO VILLAFANE MARTINEZ, III is hereby adjudged guilty of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(C);
Conspiracy to Possess with Intent to Distribute a Schetlule ll Controlled Substance. Sentence wili be imposed in
accordance with the Court's scheduling order.

|X|

l:l

The defendant is ordered to remain in custody.

The Court adopts the findings of the United States Magistrate Judge by clear and convincing evidence that the defendant is not
likely to fiee or pose a danger to any other person or the community if released and should therefore be released under § 3142(b)

or (c).

Upon motion, this matter shaii be set for hearing before the United States Magistrate .Iudge who set the conditions of release
for detennination, by clear and convincing evidence, of whether the defendant is likely to tiee or pose a danger to any other
person or the community if released under § 3142(b) or (c).

The defendant is ordered detained pursuant to 18 U.S.C. § 3143(a)(2). The defendant shaii seif~surrender to the United States
Marshal no later than .

 

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the Court finds

l:] There is a substantial likelihood that a motion for acquittal or new trial will be granted, or
[:l The Government has recommended that no sentence of imprisonment be imposed, and
i:] This matter shall be set for hearing before the United States Magistrate Judge who set the conditions of reiease for

determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any
other person or the community if reieased under § 3£42(1)) or (c).

The defendant is not ordered detained pursuant to l8 U.S.C. § 3143(3)(2) because the defendant has filed a motion alleging
that there are exceptional circumstances under § 3 i¢iS(c) why he/she should not be detained under § 3143(21)(2). This matter
shall be set for hearing before the United States Magistrate fudge who set the conditions of reiease for determination of whether
it has been clearly shown that there are exceptionai circumstances under § 3 i¢iS(c) why the defendant should not be detained
under § 3 i43(a)(2), and whether it has been shown by clear and convincing evidence that the defendant is iii<ely to flee or pose
a danger to any other person or the community if released under § 3142(b) or (c).

sionsr) this j ¢§ay ar Apiii, 2019.

;F@/<»:ZWWW

K/AREN GREN sCHoLER
uNIrso srArEs instruct moon

 

 

 

